DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 15/437,662 needs to be updated.  
Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kelly et al. (US 2008/0050801 A1 – hereafter ‘801).
‘801 discloses a system for treating flue gas and wastewater generated from an FGD scrubber (Abstract) that includes the following limitations for claim 1: 
“A method for bioremediation of heavy metals in a waste material”: ‘’801 discloses a method for treating wastewater to reduce selected heavy metals in the wastewater from an FGD ([0017]-[0019]).  
“providing waste material that is contaminated with heavy materials”: ‘801 discloses the step of providing wastewater contaminated with heavy materials ([0019]; [0027]; [0034]). 
“introducing an inoculum that comprises a bacterial strain adapted to grow in the waste material and to remediate heavy metals contamination therein”: ‘801 discloses introducing an inoculum into the waste that promotes biological growth to process the heavy materials ([0046]; [0052]).  
 “inoculating the waste material with a first amount of the inoculum such that the bacteria are present therein to consume the heavy metals contained in the waste material.
For claim 13, the cyanobacteria of ‘962 does not produce an appreciable volume of biogas ([0032]; [0043]).  
‘801 discloses a system for treating flue gas and wastewater generated from an FGD scrubber (Abstract) that includes the following limitations for claim 16: 
“A method for bioremediation of heavy metals in a waste material from an industrial process”: ‘’801 discloses a method for treating wastewater to reduce selected heavy metals in the wastewater from an FGD ([0017]-[0019]).  
“providing waste material from the industrial process”: ‘801 discloses the step of providing wastewater contaminated with heavy materials ([0019]; [0027]; [0034]). 
“preparing a bacterial inoculum that comprises at least one bacterial, proteobacterial, or archael species adapted to grow in the waste material and to remediate heavy metals contamination therein”: ‘801 discloses preparing a microbial population (i.e. bacteria) that can grow in the waste material and process heavy metals ([0046]; [0051]).  
“introducing an inoculum that comprises a bacterial strain adapted to grow in the waste material and to remediate heavy metals contamination therein”: ‘801 discloses introducing an inoculum into the waste that promotes biological growth to process the heavy materials ([0046]; [0051]).  
 “inoculating the waste material with a first amount of the inoculum such that the bacteria are present therein to consume the heavy metals contained in the waste material.
For claim 20, the only difference between claims 1 and 20 is that the water is ground water.  However, the water used for the FGD is being interpreted as coming from a ground water source.  
For claim 3, the waste comes from a coal plant ([003]) and is therefore being interpreted as industrial combustion waste source.  
For claim 4, the waste material comes from the waste water of a liquid-gas contact treatment unit such as an FGD scrubber 
For claim 5, ‘801 discloses the steps of letting the bacteria process the waste where this would be for a period of time and the step of recovering the bacteria and waste material is done by removing the activated sludge from the reactor ([0051]; [0053]).  
For claim 6, the waste material comes from the waste water of a liquid-gas contact treatment unit such as an FGD scrubber 
For claims 7 and 8, ‘801 discloses that the waste material can be mercury ([0061]) and selenium ([0064]).  
For claim 9, the process of ‘801 reduces heavy metals within the wastewater to below discharge limits established by regulatory requirements which is being interpreted as at least by 5% ([0007]).  
For claim 12, ‘801 discusses the step of recycling the activated sludge back into the reactor ([0051]; [0053]) where this is being interpreted as the second inoculum.  
For claim 13, the step of reinoculating would inherently occur on a weekly or daily basis.  
For claim 18, ‘801 discusses the step of recycling the activated sludge back into the reactor ([0051]; [0053]) where this is being interpreted as the second inoculum where the step of reinoculating would inherently occur on a weekly or daily basis.  
Therefore, ‘801 meets the limitations of claims 1, 3-9, 12, 13, 16, 17 and 20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2008/0050801 A1 – hereafter ‘801) as applied above in view of Osbourne (US 2002/0061270 A1 – hereafter ‘270).
‘801 differs from claim 2 regarding the cell density of the inoculum. 
’270 discloses cell densities of 1x1010 and 1x1011 cells/mL ([0227]) where this is being interpreted as being in the range of 0.01 wt% to 10 wt%.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the bacterial density suggested by ‘270 within ‘801 for the remediation of heavy metals.  The suggestion for doing so at the time would have been in order to have a microbial cell that provides for the necessary reaction ([0247]). 
‘801 differs from claims 10, 11, 18 and 19 regarding the specific bacterial strain used in the remediation method.  
‘270 discloses a method for the remediation of pollutants in gasses (Abstract) that for claims 10, 11, 18 and 19 includes using a bacteria inoculum such as Bacillus and its variants ([0242]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the bacteria suggested by ‘270 within ‘801 for the remediation 
For claims 14 and 15, ‘801 does not specify that the inoculum is wet or dry.  
‘270 discloses that the bacteria inoculum can be either dry or wet ([0242]) where the inoculum is mixed before being added to the system. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using a wet or dry inoculum as suggested by ‘270 within ‘801 for the remediation of heavy metals.  The suggestion for doing so at the time would have been in order to have a microbial cell that provides for the necessary reaction ([0247]). 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It should be noted that while this rejection is drawn to a U.S. Patent Application, the rejection is not provisional since the claims of this case, S/N 15/165,751, have been allowed.  
Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,247 (hereafter ‘247). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘247 discloses a method for bioremediation of heavy metals contamination in a waste material, comprising: providing at least one waste treatment unit selected from the group consisting of a liquid- gas contact flue gas treatment unit or a waste lagoon; preparing an inoculum that comprises a bacterial strain adapted to grow in the at least one waste treatment unit and to remediate heavy metals contamination therein, wherein the inoculum has a selected volume and a selected bacterial cell density in a range of 0.01 weight% (wt%) to 10 wt%; and inoculating the at least one waste treatment unit with a first amount of the inoculum such that the bacteria are present therein to consume and reclaim heavy metals contained in the at least one waste treatment unit.  ‘247 further discloses the liquid-gas contact flue gas treatment unit, comprises: a vessel with a flue gas inlet and a flue gas outlet and a liquid reservoir containing a liquid flue gas treating agent; a recirculation/spray system configured to circulate the liquid flue gas treating agent through the vessel; one or more contact surfaces in the vessel configured for contacting the flue gas and the liquid flue gas treating agent recirculated from the reservoir; and the bacterial strain disposed in the liquid reservoir containing the liquid flue gas treating agent, wherein the bacterial strain is adapted to grow in the liquid flue gas treating agent and to remediate heavy metals trapped from the flue gas therein.  ‘247 discloses where the bacterial strain in the inoculum is at least one a bacterial, proteobacterial, or archaeal species selected from the group consisting of Rhodococcus, Bacillus, Pseudomonas, Clostridia, Burkholderia, Oceanospirillum, Neptunomonas, Alcanivorax, Acetobacter sp., Acidiothiobacillus . 
Finally, ‘247 discloses that the liquid-gas contact flue gas treatment unit is a flue gas desulfurization unit.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799